DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, 14, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 7, 11, 14, 15, and 20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilhelm et al (EP 2628474).
Regarding Claim 1, Wilhelm discloses a flexible medical container (bag 10, Fig. 1; bags are known to be flexible), comprising:
a substantially transparent bag (¶ [0019, 0024]; the bag is described as semi-transparent but is described as allowing the emptying process to be visually checked at any time, and as such can be considered substantially transparent since it allows the user to see the amount of medical substance within the bag) including a cavity sized and configured to contain a medical substance (¶ [0001-0003, 0023]; the bag stores a liquid additive such as enzymes or probiotic bacteria and can be considered a medical substance since the additive can be necessary for those with certain medical conditions);
at least one port (12, 14, Fig. 1) in fluid communication with the cavity (¶ [0034]); and
at least one hanger hole (recess 20.2, Fig. 1) sized and shaped for suspending the flexible medical container (10, Fig. 1) from a hanger (¶ [0025]; fork-shaped receiving means can extend through the openings to suspend the bag), wherein the hanger hole (20.2, Fig. 1) is at least partially surrounded by a colored material (handle plate 22, Fig. 1; ¶ [0012, 0026]) to provide visible contrast between the colored material (22, Fig. 1) and the hanger hole (20.2, Fig. 1; the colored plate next to the recess will provide a visible contrast).
Regarding Claim 2, Wilhelm discloses the colored material (22, Fig. 1) fully surrounds the hanger hole (20.2, Fig. 1).
Regarding Claim 3, Wilhelm discloses the hanger hole (20.2, Fig. 1) is centrally located near an upper edge (10.1a, Fig. 1) of the substantially transparent bag (10, Fig. 1).
Regarding Claim 4, Wilhelm discloses the substantially transparent bag (10, Fig. 1) is configured to contain a fluid for intravenous delivery to a patient (¶ [0001-0003, 0023]; the bag stores a liquid additive, and as such the bag of Wilhelm is configured to contain any type of fluids including fluids for intravenous delivery to a patient).
Regarding Claim 9, Wilhelm discloses the colored material (22, Fig. 1) comprises a solid insert (¶ [0012, 0026]; since the colored material is described as a handle plate, it would be a solid item). 
Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Field (US 4636412).
Regarding Claim 12, Field discloses a flexible medical container (enema bag, Figs. 1 and 2; Col. 3 lines 43-48), comprising:
a bag (Figs. 1 and 2) including a cavity (interior of bag, Figs. 1 and 2) sized and configured to contain a medical substance (Col. 4 lines 20-24);
at least one port (10, Figs. 1 and 2) in fluid communication with the cavity (Col. 3 lines 61-64);
at least one hanger hole (eyelet 22, Figs. 1 and 2) sized and shaped for suspending the flexible medical container (Figs. 1 and 2) from a hanger (Col. 4 lines 16-19); and
two digit holes (slots 20, Fig. 1) adjacent to the hanger hole (22, Fig. 1), wherein each of the two digit holes (20, Fig. 1) is sized and shaped for inserting a user’s digit to carry the flexible medical container (Figs. 1 and 2; Col. 4 lines 42-43).
Regarding Claim 13, Field discloses the two digit holes (20, Fig. 1) comprise a first digit hole on a first lateral side of the hanger hole (22, Fig. 1) and a second digit hole on a second, opposite lateral side of the hanger hole (22, Fig. 1; the first digit hole is on the left of the hanger hole and the second digit hole is on the right of the hanger hole).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Field (US 4636412) in view of Wilhelm et al (EP 2628474).
Regarding Claim 1, Field discloses a flexible medical container (enema bag, Figs. 1 and 2; Col. 3 lines 43-48), comprising:
a substantially transparent bag (Col. 3 lines 49-60) including a cavity sized and configured to contain a medical substance (Col. 4 lines 20-24);
at least one port (10, Figs. 1 and 2) in fluid communication with the cavity (Col. 3 lines 61-64);
at least one hanger hole (opening of eyelet 22, Figs. 1 and 2) sized and shaped for suspending the flexible medical container (Figs. 1 and 2) from a hanger (Col. 4 lines 16-19), wherein the hanger hole is at least partially surrounded by a material (eyelet 22, Figs. 1 and 2).
Field is silent whether the material surrounding the hanger hole is colored to provide visible contrast between the colored material and the hanger hole.
Wilhelm teaches a flexible medical container, thus being in the same field of endeavor, with a hanger hole (20.2, Fig. 1) that is at least partially surrounded by a colored material (handle plate 22, Fig. 1; ¶ [0012, 0026]) to provide visible contrast between the colored material (22, Fig. 1) and the hanger hole (20.2, Fig. 1; the colored plate next to the recess will provide a visible contrast). The color not only makes the hanger hole visually unmistakable but also serves as a means for identifying the material within the bag (¶ [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelet of Field to be colored to provide a visible contrast between the colored material and the hanger hole, as taught by Wilhelm. In addition to providing contrast between the colored material and the hanger hole, the color also serves as a means for identifying the material within the bag (as motivated by Wilhelm ¶ [0012, 0026]).
Regarding Claim 11, Field/Wilhelm discloses the claimed invention substantially as claimed as set forth above for Claim 1. Therefore, Field/Wilhelm teaches that the colored material (eyelet 22, Fig. 1 of Field that has been modified to be colored based on the motivation of Wilhelm) comprises an annulus (as seen in Fig. 1 of Field, the eyelet is an annulus shape).
Field/Wilhelm is silent whether the colored material comprises an annulus with a radial thickness of at least about 0.25 inch.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Field/Wilhelm to have an annulus with a radial thickness of at least about 0.25 inch since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Field/Wilhelm would not operate differently with an annulus with a radial thickness of at least about 0.25 inch and since the device would function appropriately with an annulus with a radial thickness of at least about 0.25 inch. Further, applicant places no criticality on the range claimed, indicating simply that the radial thickness “may” be within the claimed ranges (¶ [0028] of published application).
Regarding Claim 16, Field further discloses the hanger hole is surrounded by a material (eyelet 22, Figs. 1 and 2).
Field is silent whether the material surrounding the hanger hole is a colored material.
Wilhelm teaches a flexible medical container, thus being in the same field of endeavor, with a hanger hole (20.2, Fig. 1) that is at least partially surrounded by a colored material (handle plate 22, Fig. 1; ¶ [0012, 0026]) to provide visible contrast between the colored material (22, Fig. 1) and the hanger hole (20.2, Fig. 1; the colored plate next to the recess will provide a visible contrast). The color not only makes the hanger hole visually unmistakable but also serves as a means for identifying the material within the bag (¶ [0012]).
Therefore, it would have been obvious to modify the eyelet of Field to be colored to provide a visible contrast between the colored material and the hanger hole, as taught by Wilhelm. In addition to providing contrast between the colored material and the hanger hole, the color also serves as a means for identifying the material within the bag (as motivated by Wilhelm ¶ [0012, 0026]).
Claims 5, 6, 8, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm et al (EP 2628474) in view of Field (US 4636412).
Regarding Claim 5, Wilhelm further discloses at least one digit hole (opening 20.1, Fig. 1) positioned adjacent to the hanger hole (20.2, Fig. 1).
Wilhelm is silent whether the digit hole is sized and shaped for receiving at least a portion of a user’s digit to carry the flexible medical container.
Field teaches a medical bag (Fig. 1), thus being in the same field of endeavor, with at least one digit hole (slots 20, Fig. 1) adjacent to the hanger hole (eyelet 22, Fig. 1), where the at least one digit hole (20, Fig. 1) is sized and shaped for receiving at least a portion of a user’s digit to carry the flexible medical container (Figs. 1; Col. 4 lines 42-43). This provides a more convenient means for the user to hold and carry the bag, and can reduce the risk of the user losing grip and dropping the bag (Col. 4 lines 42-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digit hole of Wilhelm to be sized and shaped for inserting a user’s digit to carry the flexible medical container, as taught by Field. This provides a more convenient means for the user to hold and carry the bag, and can reduce the risk of the user losing grip and dropping the bag (as motivated by Field Col. 4 lines 42-43).
Regarding Claim 6, Wilhelm is silent whether the at least one digit hole has a diameter larger than the hanger hole.
Field teaches the at least one digit hole (20, Fig. 1) has a diameter larger than the hanger hole (22, Fig. 1). The difference in size between the digit holes and the hanger hole allows the digit holes to accommodate a user’s fingers to carry the bag easier (Col. 4 lines 42-43).
Therefore, it would have been obvious to modify the at least one digit hole of Wilhelm/Field to have the at least one digit hole have a diameter larger than the hanger hole, as taught by Field. This allows the digit holes to accommodate a user’s fingers and provides a more convenient means for the user to hold and carry the bag, and can reduce the risk of the user losing grip and dropping the bag (as motivated by Field Col. 4 lines 42-43).
Regarding Claim 8, Wilhelm is silent whether the hanger hole has a circular shape.
Field teaches a flexible medical container (Fig. 1) with a hanger hole (eyelet 22, Fig. 1; Col. 4 lines 16-19) having a circular shape (as seen in Fig. 1).
Therefore, it would have been obvious to substitute the non-circular shaped hanger hole of Wilhelm for the circular shaped hanger hole of Field. Both shapes are shown in the art to be effective for hanging bags from a hook or other type of hanger, and as such one of ordinary skill in the art would have found it obvious to use a circular hanger hole in the bag of Wilhelm. Additionally, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding Claim 17, Wilhelm discloses a method of fabricating a flexible medical container (10, Fig. 1), the method comprising:
sealing a first polymeric sheet to a second polymeric sheet along at least a portion of their peripheries to form a cavity for containing a medical fluid between the first polymeric sheet and the second polymeric sheet (¶ [0001-0003, 0016, 0019, 0023]; the bag stores a liquid additive such as enzymes or probiotic bacteria and can be considered a medical substance since the additive can be necessary for those with certain medical conditions; the sheets of the bag can be welded together to create the upper and lower edge reinforcements 10.4 and 10.5, Fig. 1);
forming at least one hanger hole (slot-shaped recess 20.2, Fig. 1) through the first polymeric sheet and the second polymeric sheet, wherein the hanger hole (20.1, Fig. 1) is sized and shaped for suspending the flexible medical container (10, Fig. 1) from a hanger (¶ [0025]; fork-shaped receiving means can extend through the openings to suspend the bag);
applying a colored material (handle plate 22, Fig. 1; ¶ [0012, 0026] indicates the handle plate is colored) to at least partially surround the hanger hole (20.2, Fig. 1); and
forming at least one digit hole (opening 20.1, Fig. 1) adjacent to the hanger hole (20.2, Fig. 1).
Wilhelm is silent whether the at least one digit hole is sized and shaped for inserting a user’s digit to carry the flexible medical container.
Field teaches a medical bag (Fig. 1) with at least one digit hole (slots 20, Fig. 1) adjacent to the hanger hole (eyelet 22, Fig. 1), where the at least one digit hole (20, Fig. 1) is sized and shaped for inserting a user’s digit to carry the flexible medical container (Figs. 1; Col. 4 lines 42-43). This provides a more convenient means for the user to hold and carry the bag, and can reduce the risk of the user losing grip and dropping the bag (Col. 4 lines 42-43).
Therefore, it would have been obvious to modify the digit holes of Wilhelm to be sized and shaped for inserting a user’s digit to carry the flexible medical container, as taught by Field. This provides a more convenient means for the user to hold and carry the bag, and can reduce the risk of the user losing grip and dropping the bag (as motivated by Field Col. 4 lines 42-43).
Regarding Claim 18, Wilhelm further discloses sealing the first polymeric sheet to the second polymeric sheet comprises sealing two substantially transparent polymeric sheets to each other (¶ [0019, 0024]; the bag is described as semi-transparent but is described as allowing the emptying process to be visually checked at any time, and as such the sheets can both be considered substantially transparent since it allows the user to see the amount of medical substance within the bag).
Regarding Claim 20, Wilhelm further discloses forming the at least one digit hole (20.1, Fig. 1) comprises forming two digit holes (20.1, Fig. 1).
Wilhelm/Field is silent whether each digit hole has a diameter in the range of about 0.58 inch to about 0.8 inch.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Wilhelm/Field to have the digit holes have a diameter in the range of about 0.58 inch to about 0.8 inch since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Wilhelm/Field would not operate differently with digit holes with a diameter in the range of about 0.58 inch to about 0.8 inch and since the device would function appropriately with the claimed digit hole diameter. Further, applicant places no criticality on the range claimed, indicating simply that the digit hole diameter “may” be within the claimed ranges (¶ [0028] of published application).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm et al (EP 2628474).
Regarding Claim 7, Wilhelm is silent whether the hanger hole has a diameter in the range of about 0.3 inch to about 0.4 inch.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Wilhelm to have the hanger hole have a diameter in the range of about 0.3 inch to about 0.4 inch since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Wilhelm would not operate differently with a hanger hole diameter in the range of about 0.3 inch to about 0.4 inch and since the device would function appropriately with the claimed hanger hole diameter. Further, applicant places no criticality on the range claimed, indicating simply that the hanger hole diameter “may” be within the claimed ranges (¶ [0028] of the published application).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm et al (EP 2628474) in view of Willis (US 5356398).
Regarding Claim 10, Wilhelm is silent whether the colored material comprises an opaque colored material.
Willis teaches a medical bag, thus being in the same field of endeavor, with an opaque colored portion (16, Fig. 1) that provides an area for writing and other identification to be added to the bag and easily read (Col. 4 lines 12-18).
Therefore, it would have been obvious to modify the colored material of Wilhelm to be opaque, as taught by Willis. Having the color be opaque improves the visibility of any writing or identification put onto the colored area (as motivated by Willis Col. 4 lines 12-18) compared to writing on the transparent portion of the bag itself.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Field (US 4636412).
Regarding Claim 14, Field further discloses the bag (Figs. 1 and 2) has a width from a first lateral edge (left edge 3, Fig. 1) to a second lateral edge (right edge 5, Fig. 1), wherein the first digit hole (left slot 20, Fig. 1) is located a portion of the width away from the first lateral edge (3, Fig. 1) and the second digit hole (right slot 20, Fig. 1) is located a portion of the width away from the second lateral edge (5, Fig. 1).
Field is silent whether the first digit hole is located between about 0.25 to about 0.4 of the width from the first lateral edge and the second digit hole is located between about 0.25 to about 0.4 of the width from the second lateral edge.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Field to have the digit holes be located between about 0.25 to about 0.4 of the width from their respective lateral edges since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Field would not operate differently with the digit holes located between 0.25 and 0.4 of the width away from their respective lateral edges and since the holes would be capable of accepting a user’s digit regardless of location on the bag the device would function appropriately with the claimed digit hole distances. Further, applicant places no criticality on the range claimed, indicating simply that the distance between the lateral edges and the digit holes “may” be within the claimed ranges (¶ [0030] of published application).
Regarding Claim 15, Field is silent whether each of the two digit holes has a diameter within the range of about 0.58 inch to about 0.8 inch.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Field to have the diameter of each of the digit holes be within the range of about 0.58 to about 0.8 inch since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Field would not operate differently with digit holes with a diameter within the range of about 0.58 to about 0.8 inch and since the device would function appropriately with digit holes with a diameter within the range of about 0.58 to about 0.8. Further, applicant places no criticality on the range claimed, indicating simply that the digit hole diameters “may” be within the claimed ranges (¶ [0040] of published application).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm et al (EP 2628474) in view of Field (US 4636412) further in view of Willis (US 5356398).
Regarding Claim 19, Wilhelm/Field is silent whether applying the colored material to at least partially surround the hanger hole comprises printing the colored material on a surface of at least one of the first polymeric sheet or the second polymeric sheet.
Willis teaches a medical bag, thus being in the same field of endeavor, with an opaque colored portion (16, Fig. 1) that is printed on the bag (Col. 4 lines 12-18) that provides an area for writing and other identification to be added to the bag and easily read (Col. 4 lines 12-18).
Therefore, it would have been obvious to modify the colored material of Wilhelm/Field to be applied by printing, as taught by Willis. The printed area provides an area for writing and other identification to be added to the bag and easily read (Col. 4 lines 12-18), and printing is known in the art to be an easy method of applying colors to surfaces. Printing the color onto the bag will also not add any weight, whereas a plate will add weight and therefore increase shipping and manufacturing costs compared to simply printing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781